DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2020.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 10, the recitation “for supplying the primary module with a requisite” is vague and confusing because it does not indicate what the primary module is being supplied with. 
In claim 9, the recitation “the receiving surface” is without proper antecedent basis.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (U.S. Publication no. 2018/0016018) in view of Lu et al. (U.S. Publication no. 2013/0048264).
Re claims 1 and 10, Burd et al. disclose a system and method for a kitchen arrangement for a cabin of an airplane, the system comprising: a cooling device or ACU; at least one supply connection for supplying the primary module or galley monument with a requisite cooling fluid (see paragraph [0030] and Fig. 1B); and at least one auxiliary module or trolley that is couplable with the primary module or galley monument (see paragraph [0030]); wherein the cooling device or ACU is set up to provide a stream of cooled fluid to a fluid outlet (see paragraph [0031]); a fluid connection 1654 coupled with the fluid outlet; and, wherein the at least one outer boundary surface is adjusted for coupling with an auxiliary module having a correspondingly shaped boundary surface (see Fig. 1B).
Burd et al. do not disclose a primary module with an electrical energy supply device and at least one outer boundary surface of the primary module comprises an electrical connection coupled with the electrical energy supply device.
Lu et al. disclose a system and method for a kitchen arrangement for a cabin of an airplane, the system comprising an electrical energy supply device and at least one outer boundary surface of the primary module comprises an electrical connection coupled with the electrical energy supply device (see paragraph [0006]).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Burd et al. to include an electrical energy supply device and at least one outer boundary surface of the primary module comprises an electrical connection coupled with the electrical energy supply device because Lu et al. teach that such a predictable arrangement will result in a single integrated storage compartment cooling apparatus with the same functionality as multiple storage compartment cooling apparatus (see paragraph [0033]).
Re claim 2, Burd et al. disclose at least one outer boundary surface is arranged on a side or on the rear side of the primary module (see Fig. 1B).
Re claim 3, Burd et al. disclose that the primary module further comprises a return flow inlet for accommodating a fluid flowing back from an auxiliary module coupled with the primary module (see paragraph [0034]).
Re claim 4, Examiner takes official notice that it is old and well-known in the relevant art to include a check valve in a return flow inlet as a simple and efficient way to ensure that the air-flow is in one direction. Thus, it would have been obvious to one of ordinary skill in the relevant art to include a check valve because such an arrangement is a simple and efficient way to ensure that the air-flow is in one direction. Burd et al. disclose that the return flow inlet comprises a check valve.
Re claim 6, Burd et al. disclose that the primary module or galley monument further comprises a covering device that completely seals the fluid outlet flush with the at least one outer boundary surface (see paragraph 0031]).
Re claim 7, Burd et al. disclose that the at least one auxiliary module comprises an electrical connection and a fluid connection on at least one outer boundary surface (see electrical/fluid conduction region 102). 
It would have been an obvious matter of design choice to have the auxiliary module or trolley comprise no supply connection with a vehicular system, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the auxiliary module or trolley connected with a vehicular system or even indirectly via the primary module or monument. 
Re claim 8, Burd et al. disclose that a side of the at least one auxiliary module facing away from the primary module comprises at least one additional electrical connection and an additional fluid connection (see electrical/fluid conduction region 102), which is couplable with an auxiliary module (see paragraph [0040] and Fig. 2E).
Re claim 9, as best understood, Burd et al. disclose a receiving surface on one side or a rear side of the auxiliary module or trolley (see Fig. 1B).
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (U.S. Publication no. 2018/0016018) in view of Lu et al. (U.S. Publication no. 2013/0048264) as applied to claim 1 above, and further in view of Wenstrom (U.S. Publication no. 2007/0228216).
Re claim 5, Burd et al. in view of Lu et al. do not disclose that the primary module or galley monument comprises a base section, a top section arranged thereon, and a working surface arranged between the base section and top section; the working surface comprises a hollow space, which has an air outlet directed toward the base section, and is joined with a cooling air outlet of the cooling device; and the hollow space further comprises a cooling air connection that empties into the at least one outer boundary surface.
Wenstrom disclose a galley assembly for an aircraft wherein the primary module comprises a base section C, a top section A arranged thereon, and a working surface 22 arranged between the base section and top section; the working surface comprises a hollow space (under working surface 22, see Fig. 3), which has an air outlet directed toward the base section, and is joined with a cooling air outlet of a cooling device; and the hollow space further comprises a cooling air connection that empties into the at least one outer boundary surface (see Figs. 9A and 9B).
It would have been obvious to one of ordinary skill in the relevant art to further modify Burd et al. to include a primary module that comprises a base section, a top section arranged thereon, and a working surface arranged between the base section and top section; the working surface comprises a hollow space, which has an air outlet directed toward the base section, and is joined with a cooling air outlet of the cooling device; and the hollow space further comprises a cooling air connection that empties into the at least one outer boundary surface because Wenstrom teaches that such a predictable arrangement will result in a galley assembly that is equally applicable for use in other kinds of vehicles, for example trains (see paragraph [0026]).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/               Examiner, Art Unit 3644

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642